Citation Nr: 0703468	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for a cervical spine 
disability, claimed as a neck disability.

4.  Entitlement to service connection for a left shoulder 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.

The claim for entitlement to service connection for bilateral 
hearing loss is addressed in the Remand portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has lumbosacral strain that is due to any incident or event 
in military service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a cervical spine disability that is due to any incident 
or event in military service, and degenerative joint disease 
was not manifested within one year after separation from 
active service.  

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a left shoulder disability that is due to any incident or 
event in military service, and degenerative joint disease was 
not manifested within one year after separation from active 
service.  


CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).  

2.  A cervical spine disability was not incurred in or 
aggravated by service, nor may degenerative joint disease be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

3.  A left shoulder disability was not incurred in or 
aggravated by service, nor may degenerative joint disease be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In September 2003 and May 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters 
informed him that VA would assist him in obtaining evidence 
necessary to support his claim, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disability and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
May 2005 letter specifically asked that he provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the September 2003 and 
May 2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a September 2004 SOC and October 2005 SSOC 
provided the veteran with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims herein are being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts that service connection for lumbosacral 
strain, a cervical spine disability, and a left shoulder 
disability are warranted because he injured his back, neck, 
and left shoulder after falling from a ladder aboard his 
vessel, the USS Ranger, during service.  Due to the similar 
medical history and evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them in a common discussion.  

Review of the record reveals the veteran has a current 
diagnosis of lumbosacral strain, degenerative osteoarthritis 
with associated disc disease of the cervical spine, and 
periarticular crystal deposition disease of the left shoulder 
with degenerative changes in the acromioclavicular joint.  
Therefore, the controlling issue in this case is whether 
there is competent medical evidence of a nexus between the 
claimed in-service injury and the current disabilities.  
After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for lumbosacral strain, a cervical 
spine disability, and a left shoulder disability.  

As noted, the veteran attributes his current disabilities to 
a fall he incurred during service.  The veteran specifically 
states that he injured his back, neck, and left shoulder 
during the fall.  However, review of the service medical 
records (SMRs) reveals no complaints, treatment, or findings 
related to a lumbar spine, cervical spine (neck), or left 
shoulder injury or disability.  In fact, the veteran's neck, 
spine, and extremities were normal at his separation 
examination in June 1946.

Regardless, the Board has carefully considered the veteran's 
testimony at the December 2005 videoconference hearing as to 
the in-service injury and finds his report of the in-service 
injury to be credible.  In this context, the Board notes the 
veteran testified that he went to sick bay after the fall and 
a medical corpsman told him he could return to duty after 
demonstrating that he could lift his arms above his head.  He 
also testified that he once went to sick bay for strep throat 
but his visit is not reflected in the SMRs, just as the fall 
mentioned above is not.  Therefore, as noted, the Board finds 
the veteran's report of an in-service fall to be credible as 
to the occurrence of the injury.  However, the critical 
inquiry is whether the in-service fall caused chronic 
disabilities involving his lumbar spine, cervical spine, or 
left shoulder.  In this regard, the Board finds there is a 
lack of competent and probative evidence as to whether his 
current disabilities are related to the in-service injury.  

With respect to the lumbosacral strain, the Board again notes 
that the veteran's spine was normal at his June 1946 
separation examination.  The Board finds it probative that 
the first time the veteran is shown to have manifested a low 
back problem after service was in June 2003, more than 50 
years after he left service.  At that time, he presented with 
complaints of back pain, especially in the mid-back, and 
indicated that over the years he had experienced periodic 
pain, with a recent flare-up in the past two months.  The 
Board does note the veteran testified that he had therapy, 
which included an ultrasound, about two years after service; 
however, medical records of such treatment are not available, 
and the veteran also testified that his back was tolerable 
after service.

In evaluating the ultimate merit of this claim, the Board 
finds it probative that no medical professional has ever 
related the veteran's current lumbosacral strain to his 
period of active military service, to include the in-service 
fall.  In this regard, the Board notes an October 2003 
private medical record notes the veteran had a back injury 
many years ago, but the physician did not relate the 
veteran's lumbosacral strain to service.  In fact, no 
diagnosis as to the veteran's lumbar spine was made at that 
time.  In sum, the Board finds there is no competent and 
probative medical evidence of record which shows the 
veteran's current lumbosacral strain is related to his 
military service and thus, the claim must be denied.

With respect to the claim for service connection for a left 
shoulder disability, the Board notes the first time the 
veteran is shown to have a left shoulder problem after 
service was in May 1986.  At that time, the veteran presented 
to the Reno VA clinic complaining of a painful and frozen 
left shoulder.  X-rays of the left shoulder revealed no 
dislocation or fracture but there was a soft tissue 
calcification adjacent to the humeral head which was found to 
be consistent with calcific tendonitis.  He continued to 
complain of left shoulder pain and eventually underwent a 
left shoulder decompression.  However, there are no 
subsequent VA treatment records included in the claims file 
and, after 1986, the first time the veteran is shown to have 
problems with his left shoulder was in March 2005.  

Based upon the foregoing, the Board finds there is no 
competent evidence showing the veteran has a current left 
shoulder disability that is related to his in-service injury.  
In making this determination, the Board finds it probative 
that the veteran's musculoskeletal system and extremities 
were normal at his separation examination in June 1946.  The 
Board finds it especially probative that the record is 
negative for any complaints of, or treatment for, a left 
shoulder disability between the time he was separated from 
service in 1946 to 1986 and again from 1986 to the present.  
In this context, the Board notes the veteran has not 
asserted, nor does the evidence show, that he has had 
continuous problems with his left shoulder after service.  
Rather, the evidence shows that following the 1986 left 
shoulder decompression, the veteran presented for treatment 
for chest and low back pain with no complaints of problems 
with his left shoulder.  In addition, there is no competent 
medical evidence of record that relates the his current left 
shoulder problem to his military service, to include the in-
service fall.  Therefore, the claim must be denied.

In support of his claim for a cervical spine disability, the 
veteran points to an April 2005 opinion from T.M., the 
veteran's private nurse practitioner.  In her April 2005 
statement, TM states that, due to the extent of degeneration 
in the veteran's cervical spine, it is her medical opinion 
that the damage is most likely a result of a prior injury and 
the damage is highly likely to have been incurred in service 
after the fall from a ladder onboard the USS Ranger in around 
1944.  The Board considers the April 2005 statement to be 
competent evidence; however, we find the opinion to be of 
lessened probative value because of the lack of details 
provided in support of the conclusion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  In rendering her 
conclusion, the Board notes TM related the veteran's cervical 
disability to his military service without addressing the gap 
of more than 50 years between the time the veteran was 
discharged from service and when he was diagnosed with 
osteoarthritis of the cervical spine in March 2005.  

In evaluating the ultimate merit of this case, the Board 
finds it especially probative that there is a substantial 
period of time in the evidentiary record where the veteran is 
not shown to have complained of, or received treatment for, 
disabilities involving the lumbar spine, cervical spine, or 
left shoulder.  As a result, this gap of many years in the 
record militates against a finding that his in-service injury 
caused chronic disabilities, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

In addition, the only evidence of record that relates the 
veteran's current diagnoses to service is his own statements.  
The Board appreciates the veteran's sincere testimony, and 
again notes we find his report of the in-service injury to be 
credible; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, as noted, with no competent 
medical evidence of record relating the veteran's current 
diagnoses to service, the veteran's claims for service 
connection for lumbosacral strain, a cervical spine 
disability, and a left shoulder disability must be denied.  

The Board notes that March 2005 VA X-rays revealed 
osteoarthritis and degenerative changes of the cervical spine 
and left shoulder, respectively.  Degenerative joint disease 
is a one of the chronic diseases for which presumptive 
service connection can be granted under 38 U.S.C.A. 
§ 1101(3); 38 C.F.R. § 3.309(a).  However, in order for 
presumptive service connection to apply, as noted above, the 
arthritis must be manifested within one year after the date 
of the veteran's separation from service.  See 38 C.F.R. 
§ 3.307(a).  Here, the Board notes the veteran's arthritis 
diagnoses were rendered almost 60 years after he was 
discharged from service.  Therefore, service connection on a 
presumptive basis is not warranted in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claims for 
service connection for lumbosacral strain, a cervical spine 
disability, and a left shoulder disability, and the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 
supra.


ORDER

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

REMAND

In addition to the foregoing, the veteran is seeking 
entitlement to service connection for bilateral hearing loss.  
He specifically asserts that he suffered excessive noise 
exposure while onboard the USS Ranger, an aircraft carrier.  
He states the ship was propelled by steam turbines which had 
a high pitch, and that his living quarters were directly 
above the engine room.  He also states he was given a 
temporary duty assignment at a gunnery school for about one 
month, where they fired different-size guns day and night.  

At the December 2005 videoconference hearing, the veteran 
indicated that he had brought and submitted records to the RO 
that he wanted the Board to consider.  The veteran 
specifically referred to records from a private hearing aid 
company, Miracle Aid Company, from which he had received an 
audiological examination to determine whether he needed a 
hearing aid.  The undersigned advised the veteran that he 
should sign and submit a waiver in order for the records to 
be considered by the Board in the first instance; however, 
upon review of the record, the Board finds the claims file 
does not contain the records to which the veteran referred, 
or a waiver allowing the Board to consider any newly 
submitted evidence.  As a result, the Board finds a remand is 
necessary for the RO to ascertain whether the veteran has 
indeed submitted new evidence, and, if not, to afford him the 
opportunity to submit it for consideration.  

In addition, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans Claims issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

In view of the foregoing, to ensure that VA has m..et its 
duty to assist the claimant in developing the facts pertinent 
to the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  Determine whether the veteran submitted 
additional evidence at, or about, the time of the 
December 2005 videoconference hearing.

2.  If no new evidence has been submitted, ask the 
veteran to submit the new evidence to which he 
made reference at his hearing.

3.  Then readjudicate the claim and issue a 
Supplemental Statement of the Case, affording the 
appropriate opportunity for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appe..als or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


